ACCEPTED
                                                                              01-14-00104-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         11/9/2015 4:13:50 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                    IN THE COURT OF APPEALS
              FIRST DISTRICT OF TEXAS AT HOUSTON
    ___________________________________________________________
                                                        FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                         NO. 01-14-00104-CV        11/9/2015 4:13:50 PM
                                                   CHRISTOPHER A. PRINE
    ___________________________________________________________
                                                           Clerk

                    WHITE LION HOLDINGS, L.L.C.
                                Appellant

                                   vs.

                         THE STATE OF TEXAS

                              Appellee
    ___________________________________________________________

                              On Appeal from
                    th
                The 98 District Court of Travis County, Texas
         Trial Court No. D-1-GV-06-000627 and D-1-GV-13-001068
    ___________________________________________________________

              APPELLANT’S SECOND UNOPPOSED
          MOTION FOR EXTENSION OF TIME TO FILE
       MOTION FOR REHEARING AND REHEARING EN BANC


Jacqueline Lucci Smith                      Joan Lucci Bain
TBA #: 00786073                             TBA #: 01548020
LUCCI SMITH LAW PLLC                        BAIN & BAIN PLLC
10810 Katy Freeway, Suite 102               10810 Katy Freeway, Suite 102
Houston, Texas 77043                        Houston, Texas 77043
Tel.: 832-494-1700                          Tel.: 713-629-6222
Email: JLS@LucciSmithLaw.com                JBain@BainandBainlaw.net
TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellant, White Lion Holdings, LLC brings this motion for extension of time

to file Motion for Rehearing and Motion for Rehearing En Banc seeking an

extension of one week in which to file the motion. The extension is not sought for

delay, but so that justice may be done.

      A. September 24, 2015, this Court issued a revised opinion and revised

         judgment.

      B. The current deadline for filing the Motion for Rehearing and Motion for

         Rehearing En Banc is November 9, 2015.

      C. This Court granted two extensions for Motions for Rehearing from its

         Opinion dated April 9, 2015.

      D. The Court granted one previous extension for filing a motion for rehearing

         regarding the September 24, 2015 opinion.

      E. Appellant seeks a short extension of one week, until November 16, 2015.

      F. An extension is needed for the following reasons:

             a. Appellant’s counsel, Joan Lucci Bain, was preferentially set for trial

                last week and was unable to work on the brief.

             b. Appellant’s counsels’ brother, who is in the military and stationed

                in Japan, surprised the family with a visit last week. This was his
              first visit home in over a year and most of the weekend was spent

              with family.

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

this Court grant an extension of one week to file the Motion for Rehearing and

Rehearing En Banc.

                                   Respectfully Submitted,

                                   LUCCI SMITH LAW PLLC

                             By:   /s/ Jacqueline Lucci Smith
                                   Jacqueline Lucci Smith
                                   TBA #: 00786073
                                   10810 Katy Freeway, Suite 102
                                   Houston, Texas 77043
                                   Tel.: 832-494-1700
                                   Email: JLS@LucciSmithLaw.com

                                   And

                                   BAIN & BAIN PLLC

                                   Joan Lucci Bain
                                   TBA #: 01548020
                                   10810 Katy Freeway, Suite 102
                                   Houston, Texas 77043
                                   Tel.: 713-629-6222
                                   Email: JBain@BainandBainlaw.net
                                  VERIFICATION

      I declare under penalty of perjury that the facts contained within the foregoing
Motion for Extension of Time to file Motion for Rehearing and Motion for
Rehearing En Banc are within my knowledge and are true and correct.

                                                    /s/ Jacqueline Lucci Smith
                                                    Jacqueline Lucci Smith



                      CERTIFICATE OF CONFERENCE

      I, undersigned counsel of record, certify that I conferred with Craig
Pritzlaff, counsel for Appellee, on November 9, 2015 and that he is not opposed to
the granting of this extension.



                                                    /s/ Jacqueline Lucci Smith
                                                    Jacqueline Lucci Smith
                                                    Ja




                         CERTIFICATE OF SERVICE

      I certify that a copy of this Notice of Appearance of Counsel was served on
counsel for the State, Craig Pritzlaff, by email on November 9, 2015.


                                                    /s/ Jacqueline Lucci Smith
                                                    Jacqueline Lucci Smith